PALMORE, Judge
(concurring).
It was explained at some length in Terry v. Associated Stone Company, Ky., 334 S.W.2d 926 (1960), and Grimes v. Goodlett and Adams, Ky., 345 S.W.2d 47 (1961), that long before the legislature in 1956 added “traumatic” to the words “personal injury” in KRS 342.005 the court had construed the statute in that manner anyway,1 and yet over a period of more than 30 years between 1926 and 1958 had recognized com-pensability of the following types of injury: (1) Brain hemorrhage following heavy strain, Coleman Mining Co. v. Wicks, 213 Ky. 134, 280 S.W. 936 (1926); (2) Tular-aemia from handling rabbits, Great Atlantic & Pacific Tea Co. v. Sexton, 242 Ky. 266, 46 S.W.2d 87 (1932); (3) Heat stroke from “artificial” heat, Wolfe v. American Rolling Mill Co., 277 Ky. 395, 126 S.W.2d 835 (1939); (4) Muscular strain from lifting heavy stone, resulting in pleurisy and subsequent pneumonia, Tafel Electric Co. v. Scherle, 295 Ky. 99, 173 S.W.2d 810 (1943); (5) Back strain from pushing heavy cart, aggravating a pre-existing but unknown arthritic condition, Wood-Mosaic Co. v. Shumate, 305 Ky. 368, 204 S.W.2d 331 (1947); (6) Sudden appearance of inguinal hernia during heavy work, Harlan-Wallins Coal Corp. v. Lawson, Ky., 242 S.W.2d 999 (1951); (7) Sudden aggravation of stomach and intestinal ulcers while lifting heavy timbers, resulting in internal hemorrhages, Totz Coal Co. v. Creech, Ky., 245 S.W.2d 924 (1951); (8) Herniated disc resulting from strain, United States Coal & Coke Co. v. Parsons, Ky., 245 S.W.2d 442 (1951); (9) Herniated disc developing from heavy work, Ironton Fire Brick Co. v. Madden, Ky., 285 S.W.2d 897 (1956); (10) Back strain from lifting heavy pump, aggravating a pre-existing spine condition, Parrott v. S. A. Healy Co., Ky., 290 S.W.2d 798 (1956); (11) Back strain from lifting 40-lb box, aggravating a congenital defect of the spine, Contractors Service & Supply Co. v. Chism, Ky., 316 S.W.2d 840 (1958).
So, whether or not the legislative amendment of 1956 was intended to overrule Adams v. Bryant, Ky., 274 S.W.2d 791 (1955), the court found it difficult to believe it was intended also to deny compensation in all of these many types of cases in which the physical effort of a man’s work precipitates an internal breakdown resulting in disablement. It seemed more reasonable to believe that the legislators would not intentionally have departed from the fundamental purpose of workmen’s compensation, which is to compensate the employe for disability earned by his work. And that is what a unanimous court decided in Grimes v. Goodlett and Adams, Ky., 345 S.W.2d 47 (1961).
That the court in times past had seen fit to define “traumatic” eight times proves only what was observed in Grimes, that it is indeed a slippery word. Presumably the dictionary remains open to the court of to*day as it did to the court of yesterday.
The majority opinion does not represent a hit-or-miss approach. It follows a consistent line of cases holding that if' there is substantial medical proof that the physi*567cal effort demanded by a man’s work was a probable factor in precipitating a disability, though a pre-existing disease may be the predominant cause, and the board so finds,2 or under the weight of the evidence has no reasonable basis for finding otherwise,3 he is entitled to compensation apportioned on the basis of the contribution of the work to the resulting disability.4

. Cf. Rusch v. Louisville Water Co., 193 Ky. 698, 237 S.W. 389 (1922).


. Terry v. Associated Stone Company, Ky., 334 S.W.2d 926 (1960).


. Grimes v. Goodlett and Adams, Ky., 345 S.W.2d 47 (1961); Johnson v. Stone, Ky., 357 S.W.2d 844 (1962); Young v. Eastern Coal Corp., Ky., 408 S.W.2d 464 (1966).


. Conversely, if the strongest finding supported by the proof would be that the work was a possible factor, compensation has been denied. Kelly Contracting Co. v. Robinson, Ky., 377 S.W.2d 892 (1964); Dupriest v. Tecon Corp., Ky., 396 S.W.2d 778 (1965); Hutchinson v. Skilton Construction Co., Ky., 417 S.W. 2d 142 (1967).